Per Curiam.

Belators state in their reply that they have no exceptions to any rulings of the trial court during the course of the trial and that they raise no objection to the trial court’s finding of facts, but allege that the “sole error complained of” pertains to the conclusions of law. It is clear from the allegations of that reply that any alleged errors would appear on the face of the record aliunde a bill of exceptions.
Thus, relators have judicially admitted (see Gerrick v. Gorsuch, Treas., 172 Ohio St., 417) no need for a bill of exceptions for a review of any error. Therefore, to require the production of such a bill would be to compel the doing of a vain thing.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

Zimmerman, acting C. J., Younger, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.
Zimmerman, J., sitting in the place and stead of Weygandt, C. J.
Younger, J., of the Third Appellate District, sitting by designation in the place and stead of Zimmerman, J.